Title: To Thomas Jefferson from James Monroe, 29 June 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear SirRichmond June 29. 1802
            Nothing is more difficult than to give you a suitable nomination for comrs. of bankry. at Norfolk. I relied on a gentn. who lately went there for information on that subject, and he declined writing me, preferring to communicate his ideas in person on his return, wh. was not till within a few days. Littleton W. Tazewell lives in Norfolk, but as he has taken a commn. of notary publick of the State wh. is worth four or five hundred pds pr annum it is presumable he wod. not resign it for the other office. Still it might be well to appoint him, as it wod be paying him a suitable attention & give time in case he resigned to find some person in his place. R. Evers Lee is a very fit person. The two first at present in the comn., are federalists, the third doubtful (according to my information), but moderate, if a federalist, & incling. to come over. Moses Myers is a federalist, but deservedly respected in the place, moderate, or rather liberal, whose appointmt., if a man of his politics is appointed, wod. give least offence to the republicans, & be conciliatory to the fedts. Colo. Newton has two sons in law, one named Thos. Blanchard, the other Jas. Taylor, both merchants, the first a man of abilities, (I am told) as a writer, active & enterprising, decidedly republican, but in embarrassed circumstances; the other well informd, respectable, rather heretofore of the federal party but not strongly marked, & now disposed to view things in a proper light. The appointment of either of these last wod. produce as little irritation in those who wod. be apt to take offence, at it, as the appointment of any person precisely in the situation of either cod. do. The circumstance of their being men of merit, well qualified for the office, nearly connected with the most respectable & wealthy man in the place, wod. tend to silence the objections of the fedts. to the appointment of the first, and of the republicans to that of the second, if the information wh. I have of his political character is correct. The persons above named have better pretentions to the office, according to the information I have recd., than any others at Norfolk, tho’ there may be others of whom I have not heard, who ought to be prerefer’d to any, Tazewell & R. E. Lee excepted. It will give me much pleasure to meet you in Albemarle in augt. or sepr., of wh. there can be no doubt, as the term of yr. visit there will certainly furnish a justifiable occasion for my absence from this place, more than once in the course of it. Sincerely I am yr. friend & servant
            Jas. Monroe
            
            
              Mr. Hay will not accept the appointment for this place He mentioned to me George Tucker—a nephew of the Judge, lately married to a daughter of Chs. Carter, (son of Edwd.) who is a Gt. niece of Geo. Washgtn. Little facts are important sometimes from the estimation in which they are held by others. I shod. certainly have as soon thought of tracing the genealogy of Mr. Tucker in the Island of Bermuda, as that of his wife under other circumstances. Mr. Tucker is a sensible man a lawyer & a republican, in the best society here. you will recollect what I said of the other gentn. in my former communication.
            
          